UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7214



RUBEN FLORES-ROSALES,

                                             Plaintiff - Appellant,


          versus


THE GEO GROUP, INCORPORATED, at Rivers
Correctional   Institution;   J.   ALEXANDER,
Correctional Counselor at Rivers Correctional
Institution,

                                                         Defendants,


          and


MRS. VANN, Sargeant at Rivers Correctional
Institution; MR. WATERFIELD, Sargeant at
Rivers Correctional Institution; D. TANN,
Correctional Officer at Rivers Correctional
Institution; MR. PURNELL, Correctional Officer
at Rivers Correctional Institution; RIVERS
CORRECTIONAL INSTITUTION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-ct-000623-H)


Submitted: December 14, 2006              Decided:   December 20, 2006
Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruben Flores-Rosales, Appellant Pro Se. James Redfern Morgan, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina; Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Ruben Flores-Rosales appeals the district court’s order

denying relief on his Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971) action.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.     See Flores-Rosales v. GEO

Group, Inc., 5:04-ct-000623-H (E.D.N.C. filed Nov. 22, 2004 &

entered Dec. 8, 2004; June 7, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                          AFFIRMED




                                 - 3 -